DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of length and exceeding a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “storage section”, “bucket position calculation section”, “estimated excavation calculation section”, “target surface generation section” in claims 1, 2, 3, and 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claims 1 -5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Any claim not specifically mentioned is included based on its dependencies.
The term "superior" in claim 1 is a relative term which renders the claim indefinite.  The term "superior" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "inferior” in claim 4 is a relative term which renders the claim indefinite.  The term "inferior” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim limitation “storage section”, “bucket position calculation section”, “estimated excavation calculation section”, “target surface generation section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (US 20180313062 A1) in view of Hirata et al. (US 5835874 A) (hereinafter Hirata). As regards the individual claims:
Regarding claim 1: Tsukamoto teaches a work machine comprising::
a work implement having a bucket, an arm, and a boom; a plurality of hydraulic actuators that drive the work implement; (Tsukamoto: ¶ 019; The shovel includes a lower traveling body 1 on which an upper rotating body 3 is mounted via a rotation mechanism 2. A boom 4 is attached to the upper rotating body 3. An arm 5 is attached to an end of the boom 4, and a bucket 6 is attached to an end of the arm 5. The boom 4, the arm 5, and the bucket 6 are hydraulically-driven by a boom cylinder 7, an arm cylinder 8, and a bucket cylinder 9, respectively.)
operation devices that instruct the hydraulic actuators on operations; (Tsukamoto: ¶ 036; operation device 26 is used by an operator to operate the hydraulic 
wherein the controller includes: a storage section that stores position information of a current landform; (Tsukamoto: ¶ 043; the terrain database updater 31 obtains terrain information of a work site via the communication device M1 and updates the terrain database when, for example, the shovel is started. The terrain database is stored in, for example, a nonvolatile memory)
a bucket position calculation section that calculates a position of a claw tip of the bucket; (Tsukamoto: ¶ 044; position coordinate updater 32 is a functional component that updates coordinates indicating the current position of the shovel and the orientation of the shovel. In the present embodiment, the position coordinate updater 32 obtains the positional coordinates and the orientation of the shovel in the world geodetic system based on an output of the positioning device M2, and updates coordinates indicating the current position of the shovel) (Tsukamoto: ¶ 052; the recommended line is represented by a trace of the tip of the bucket)
an estimated excavation volume calculation section that calculates an estimated excavation volume defined by a first position that assumes the position of the claw tip of the bucket calculated by the bucket position calculation section at an excavation start, (Tsukamoto: ¶ 052; The recommended line calculation unit 35 is a functional element for calculating a recommended line suitable for excavation in the current ground shape of the work object acquired or calculated by the ground shape acquisition unit 33.. The recommended line calculation unit 35 calculates a recommended line suitable for excavation in the current ground shape of the work object on the basis of the capacity of the bucket 6 attached as an attachment and the soil quality of the 
a second position that assumes the position of the claw tip of the bucket at an excavation end set in advance, the current landform, the first target surface, and a width of the bucket (Tsukamoto: ¶ 056; the recommended line calculator 35 calculates an attachment posture such as an angle of the bucket 6 suitable to perform excavation along the calculated recommended line. For example, the recommended line calculator 35 calculates an angle of the bucket 6 for performing excavation along the recommended line.) (Tsukamoto: ¶ 052; on the basis of the capacity of the bucket);
and a target surface generation section that generates, when the estimated excavation volume exceeds a limit volume set in advance (Tsukamoto: ¶ 052; ​The recommended line calculation unit 35 is a functional element for calculating a recommended line suitable for excavation in the current ground shape of the work object acquired or calculated by the ground shape acquisition unit 33.. The recommended line calculation unit 35 calculates a recommended line suitable for excavation in the current ground shape of the work object on the basis of the capacity of the bucket 6 attached as an attachment and the soil quality of the ground surface of the work object detected by the soil detection unit 34. In this embodiment, the recommended line is represented by the locus of the toe of the bucket 6) (Tsukamoto: ¶ 053; The excavation depth and the excavation length are obtained based on, for example, the capacity and the maximum load of the bucket 6.)
the target surface generation section generates the second target surface at a position at which the excavation volume defined by the first position, the second 
However, Tsukamoto does not explicitly teach and a controller configured to control the hydraulic actuators such that, during operations of the operation devices, an operating range of the work implement is limited on a predetermined first target surface and to an area superior to the first target surface and , a second target surface at a position superior to the first target surface and when the second target surface is generated, the controller controls the hydraulic actuators such that the operating range of the work implement is limited on the second target surface and to an area superior to the second target surface.
However, Hirata does teach: and a controller configured to control the hydraulic actuators such that, during operations of the operation devices, an operating range of the work implement is limited on a predetermined first target surface and to an area superior to the first target surface,. and a controller configured to control the hydraulic actuators such that, during operations of the operation devices, an operating range of the work implement is limited on a predetermined first target surface and to an area 
Hirata further teaches: a second target surface at a position superior to the first target surface, (Hirata: ¶ 018; When the front attachment approaches the boundary of the set region under the direction change control, if the movement of the front attachment is fast and goes out of the set region due to a delay in control response and the inertia of the front attachment, the second signal modifying means modifies the control signals from the manipulation means for the front attachment so that the front attachment is returned to the set region)
Hirata further teaches: and when the second target surface is generated, the controller controls the hydraulic actuators such that the operating range of the work implement is limited on the second target surface and to an area superior to the second target surface. (Hirata: ¶ 018; When the front attachment approaches the boundary of the set region under the direction change control, if the movement of the front attachment is fast and goes out of the set region due to a delay in control response and the inertia of the front attachment, the second signal modifying means modifies the control signals from the manipulation means for the front attachment so that the front attachment is returned to the set region) (Hirata: ¶ 066; When the arm is crowded with an intention of digging the ground toward the body, the end of the bucket 1c gradually comes closer to the boundary of the set region. When the distance between the bucket 
Tsukamoto teaches calculation of a 3-dimentsional line in space that represents a potential optimized bucket loading path along a line. Hirata teaches using a calculated and enforced boundary target surface beyond which bucket operation is limited. Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to recognize that Tsukamoto has the teachings of the target surface generation section generates the second target surface at a position at which the excavation volume defined by the first position, the second position, the current landform, the second target surface, and the width of the bucket is closer to the limit volume,
and when the second target surface is generated, the controller controls the hydraulic actuators such that the operating range of the work implement is limited on the second target surface and to an area superior to the second target surface based on the logic 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the first embodiment of Tsukamoto with the further teachings of Hirata based on a motivation to facilitate excavation work over certain predetermined regions with the front members by implementing a region limiting excavation control system (Hirata: ¶ 004).
Regarding claim 2, as detailed above, Tsukamoto as modified by Hirata teaches the invention as detailed with respect to claim 1. Hirata further teaches:
wherein the first position is the position of the claw tip of the bucket calculated by the bucket position calculation section when a crowding operation of the arm is input via the operation device. (Hirata: ¶ 031; the end position of the bucket 1c determined by the front posture calculator 9b . . . Then, the distance Ya between the end of the bucket 1c and the boundary of the set region is determined from the converted Ya-coordinate value) (Hirata: ¶ 066; When the arm is crowded with an intention of digging the ground toward the body, the end of the bucket 1c gradually comes closer to the boundary of the set region.).
Regarding claim 3, as detailed above, Tsukamoto as modified by Hirata teaches the invention as detailed with respect to claim 1. Tsukamoto further teaches:
further comprising: a current landform acquisition device that acquires the position information of the current landform (Tsukamoto: ¶ 045; ground shape obtainer 33 is a functional component that obtains information regarding the current shape of a target ground on which work is to be performed. In the present embodiment, the ground shape obtainer 33 obtains an initial shape of a target ground before being 
wherein the controller further includes a current landform updating section that updates, (Tsukamoto: ¶ 046; the ground shape obtainer 33 calculates a current shape of the target ground after being excavated by the shovel based on the past transition of the posture of an attachment detected by the posture detection device M3) 
when the estimated excavation volume is calculated by the estimated excavation volume calculation section, (Tsukamoto: ¶ 052; The recommended line calculator 35 is a functional component that calculates a recommended line suitable . . . to excavate the target ground with a current shape based on the capacity of the bucket) 
the position information of the current landform stored in the storage section using the position information of the current landform acquired by the current landform acquisition device. (Tsukamoto: ¶ 044; position coordinate updater 32 is a functional component that updates coordinates indicating the current position of the shovel and the orientation of the shovel) 
when the estimated excavation volume is calculated by the estimated excavation volume calculation section, the position information of the current landform stored in the storage section using the position information of the current landform acquired by the current landform acquisition device. (Tsukamoto: ¶ 052; recommended line calculator 35 is a functional component that calculates a recommended line suitable to excavate the target ground with a current shape that is obtained or calculated by the ground shape obtainer 33. The recommended line calculator 35 calculates a 
Regarding claim 4, as detailed above, Tsukamoto as modified by Hirata teaches the invention as detailed with respect to claim 1. Tsukamoto further teaches:
wherein the controller further includes a current landform updating section that updates, when the position of the claw tip of the bucket calculated by the bucket position calculation section is disposed inferior to a position of the current landform stored in the storage section, the position information of the current landform stored in the storage section (Tsukamoto: ¶ 046; the ground shape obtainer 33 calculates a current shape of the target ground after being excavated by the shovel based on the past transition of the posture of an attachment detected by the posture detection device M3) (Tsukamoto: ¶ 052; line is represented by a trace of the tip of the bucket) 
using position information of the claw tip of the bucket calculated by the bucket position calculation section. (Tsukamoto: ¶ 044; position coordinate updater 32 is a functional component that updates coordinates indicating the current position of the shovel and the orientation of the shovel. In the present embodiment, the position coordinate updater 32 obtains the positional coordinates and the orientation of the shovel in the world geodetic system based on an output of the positioning device M2, and updates coordinates indicating the current position of the shovel).
Tsukamoto teaches a landform calculator that updates the stored representation of the landform being operated on after each excavation maneuver as determined by the calculated tip of the bucket, therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to recognize that Tsukamoto has the teachings of wherein the controller further 
Regarding claim 5, as detailed above, Tsukamoto as modified by Hirata teaches the invention as detailed with respect to claim 1. Tsukamoto further teaches:
wherein the limit volume is equal to or smaller than a double capacity of the bucket. (Tsukamoto: ¶ 053; The excavation depth and the excavation length are obtained based on, for example, the capacity and the maximum load of the bucket.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to recognize that Brady has the teachings wherein the limit volume is equal to or smaller than a double capacity of the bucket because Tsukamoto teaches where in the limit is the maximum load of the bucket a maximum bucket load is less than double the maximum bucket load and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kazuhiko (JP 2000291076 A) which discloses a work machine in which “the excavation .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                                                                                                                                              

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663